Citation Nr: 0418962	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-05 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date of June 10, 1991, 
for additional compensation based on recognition of a 
dependent child.  


REPRESENTATION

Veteran represented by:	Mary R. Amos, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his attorney


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to May 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Montgomery, Alabama, Regional Office (RO) that denied 
entitlement to an earlier effective date of June 10, 1991, 
for additional compensation based on recognition of a 
dependent child.  In February 2003, the veteran was afforded 
a personal hearing before the undersigned Veterans Law Judge.  
The veteran has been represented by Mary R. Amos, his 
attorney, throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, the veteran 
shall be informed of the evidence needed to support his 
claim; what actions he needs to undertake; and how VA would 
assist him in developing his claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159 (2003).  
The RO has not informed the veteran with the evidence needed 
to establish an earlier effective date of June 10, 1991, for 
additional compensation based on recognition of a dependent 
child.  Mistakenly, the RO provided a VCAA notice informing 
the veteran of the evidence needed to reopen a claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The veteran asserts on appeal that he notified the RO 
regarding his dependent child, K., earlier than March 2001 
(see hearing transcript, page 10).  The Board does not find 
any evidence of this notification.  The RO should 
specifically ask the veteran to provide any evidence in his 
possession or available to him that shows he notified the RO 
regarding his dependent child earlier than March 2001.  

Accordingly, this case is REMANDED for the following action: 

1. The RO must review the claim files and 
ensure that all notification and 
development action required by the VCAA 
is completed as to the issue of an 
earlier effective date of June 10, 1991, 
for additional compensation based on 
recognition of a dependent child.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003) are 
fully met by issuing a written VCAA 
notice to the veteran and his attorney 
which discusses the evidence required to 
support his claim for entitlement to an 
earlier effective date of June 10, 1991, 
for additional compensation based on 
recognition of a dependent child.  The 
veteran should be asked to provide any 
evidence in his possession or available 
to him that shows he notified the RO 
regarding his dependent child earlier 
than March 2001.  The RO should inform 
the veteran on the following law and 
regulations:  38 U.S.C.A. § 1115, 5110, 
5111 (West 2002); 38 C.F.R. § 3.23(d), 
3.31, 3.57, 3.401(b) (2003).  

2. The RO should contact the veteran and 
request that he provide evidence, other 
than his oral statements, showing that he 
notified the RO about his dependent child 
before March 2001. 

3.   The RO should then readjudicate the 
veteran's Claim of Entitlement to an 
earlier effective date of June 10, 1991, 
for additional compensation based on 
recognition of a dependent child.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

